Citation Nr: 1449412	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  14-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for arthritis of the right hand distal interphalangeal joints and basal joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954, March 1976 to March 1979, and November 1990 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for right hand arthritis of the distal interphalangeal joints and basal joint.

The Veteran provided testimony during a videoconference hearing before the undersigned in September 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Current right hand arthritis of the distal interphalangeal joints and basal joint is likely related to an in-service injury.  


CONCLUSION OF LAW

The Veteran has right hand arthritis of the distal interphalangeal joints and basal joint that is the result of injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Arthritis of the distal interphalangeal joints and basal joint of the right hand was demonstrated in a July 2012 VA X-ray.  Service treatment records demonstrate December 1990 treatment for a right hand injury following a fall on an outstretched hand.  The Veteran testified during the Board hearing that he has continued to have right hand symptoms, which have consistently included pain, stiffness, and locking to varying degrees, ever since the in-service injury.  He also testified that his right hand symptoms are significant and persistent and that he has never noticed any symptoms in his left hand.  

Although a July 2012 VA examiner concluded that the right hand arthritis is not related to the in-service injury, the opinion is not adequately supported.  The examiner noted the fact that the Veteran had arthritis in the basal joint of the left hand as well and provided the opinion that the arthritis in his right hand was typical of a man of the Veteran's age.  However, the examiner did not consider the Veteran's statements that his right hand symptoms had continued since military service.  Moreover, the examiner did not have the benefit of reviewing the hearing testimony provided after the examination, in which the Veteran asserted that his right hand symptoms were distinctly different from any affecting the left hand, as he has never noticed any left hand symptoms and the right hand symptoms have been significant and persistent.  As such, the Board finds that the VA opinion is of lesser probative value.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history).

There is no evidence of record to directly contradict the Veteran's statements that his right hand symptoms began following the in-service injury.  Confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the evidence is in equipoise.  The Veteran's statements regarding continued symptoms since the in-service injury are consistent and unrebutted.  Given that arthritis can indeed result from injury, and resolving reasonable doubt in favor of the Veteran, the record supports a conclusion the Veteran's arthritis of the distal interphalangeal joints and basal joint of the right hand likely is traceable to the in-service injury.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right hand arthritis of the distal interphalangeal joints and basal joint is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


